Title: From James Madison to Soliman Melimeni, 17 March 1806
From: Madison, James
To: Melimeni, Soliman


                    
                        No. 6.
                        Sir,
                        Department of State March 17. 1806
                    
                    Your letter of 11th inst, has been laid before the President, and this answer is given by his instructions.
                    In your letter of 11th. Feby you expressed great anxiety lest your mission to this Country should fail of its object; entreating even that a restitution of the captured vessels might be made from a regard to your personal situation, if it could not be done on public considerations.
                    My letter of the 4th inst, in reply stated the considerations, on which, notwithstanding the fairness of the capture, the vessels or the value of them, would be restored.
                    In your last letter, mistaking, it would seem, an act, dictated by generosity and friendship, for the effect of other motives, you not only reject the idea of accepting an equivalent in money, but add to your claim of restitution one of military stores which you had been before told could not be granted, and you threaten a war, to commence at the end of one year computed from your return to Tunis; with an intimation that a compliance with your terms will not establish peace for more than three years.
                    The United States are friendly to peace, but they are not afraid of war, and know how to treat threats of it.
                    
                    It is necessary therefore to say to you that if you adhere to the contents of your last letter, your negotiations, however the circumstance may be regretted, are at an end; and measures will be taken without delay in the Mediterranean for ascertaining on the spot from the Bey himself whether he means war or peace.
                    It is expected that your answer will be speedy and explicit. I have the honor &c
                    
                        (signed) James Madison
                    
                